Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 56.
My dear wife.
Ghent 25. November 1814.

The Evening before last Coll: Milligan arrived here from England. He had left London on Saturday Morning the 19th: and came by the way of Margate, Dover and Calais—Before he cross’d the Channel he saw at Margate and Dover, the London Evening Papers of Saturday, announcing the arrival from New-York of the long-expected Fingal—She landed four passengers on Thursday the 17th: at Portsmouth, and immediately proceeded to France—She had a passage of 22 days and brought accounts from New-York to the 24th: of October.
Yesterday Morning Mr Russell received a Letter from Mr: Speyer, who is at Havre de Grace informing him that the Fingal had arrived there on Friday the 18th: with Mr Purviance as bearer of dispatches to us—And last Evening Mr Shaler came in from Paris, with the dispatches, which Mr Purviance, being in an infirm state of health, had committed to him—Our Letters from the Department of State are of 19. October—But as usual, there are scarcely any private Letters—Mr: Gallatin has one of three lines from his wife, saying she knows he must be on his way home, and therefore only writes to say that she and her family are well, and at Philadelphia—Mr: Bayard has one from Mr: Rodney, and I have two—One from father Grassi, President of Georgetown College, enclosing one for the Pere-General des Jésuites, which I transmit with these presents to you, requesting you to send it with my best respects to the Right Reverend Father—and the other of 16th: October from De Grand at Boston.
The John-Adams arrived at New-York, on the 5th: of October—Our dispatches by that vessel were communicated to Congress, and immediately published, together with the Instructions of the Government to us—Mr: Monroe writes that they were producing the best effects, by uniting the Sentiments of all parties in support of the War—De Grand writes me the same thing—The Ajax, the Dutch vessel that I have mentioned to you in several former Letters, arrived on Monday last the 21st: after a passage of 34 days from Boston at the Texel—Mr: Bourne at Amsterdam writes me that the accounts brought by her are of the same nature—that there was but one voice upon the British proposals, and that was to spurn them with indignation—What those proposals were, I dare say you will have seen when this reaches you; for our Letters to the Government, and the first Note of the British Plenipotentiaries to us, that Note, of which I gave you an account in my Letter of 23. August, is now republished at full length in the English Newspapers—You will judge, after reading it whether I had reason to write you that it was impossible we should be detained here, beyond the first of September, unless it were for the arrangement of our Papers—The situation of things since then has changed more in appearance than in reality—The British Government have withdrawn just so much of their inadmissible demands, as would avoid the immediate rupture of the Negotiation—They have varied their terms at every communication that has past between their Plenipotentiaries and us—they have abandoned the claims which they had declared indispensable preliminaries, only to bring them forward again, whenever the circumstances of the war might encourage them to insolence, and in my belief they are now delaying their reply to our last Note, which they have had upwards of a fortnight, only to receive accounts of success from America, which will countenance them in rejecting our proposal, and assuming to dictate to us new terms of dishonour and submission.
That they will be highly exasperated by the publication of the dispatches we have every reason to expect, from the manner in which it has affected their Plenipotentiaries—We met them last Evening at the Redoute, and gave them the first information of this Event—They had not received their Papers of Saturday last, and expected their Messenger this day—They expressed much astonishment at the publication of dispatches, pending a Negotiation, and Mr Goulburn, who is of an irritable nature could not contain his temper—I know too well the character of the American government and people to doubt that such dispatches as Dallas carried out would be immediately published, and assuredly the British Government have no right to complain of it. Mr Gallatin thinks they will break off the Negotiation upon it, and if they do it will only relieve us from the humiliation of being kept here in attendance upon their insulting caprices, and insidious tergiversations—We have been here five Months, enduring every-thing, rather than break off, while a possibility of Peace remained—If they chuse to break for an act of our Government, in which we had no share, the blame will be none of ours, and if that out was merely disclosing to the world the degradation and infamy which under professions of moderation and magnanimity they offered us as their terms of peace, our Government will stand justified before heaven and earth for having done it—In our dispatches from the Secretary of State there are two things that have given me the highest gratification—The first is that we have the entire approbation of the President, for the determination we had declared that we should reject the British proposals—The second is this—You will recollect that in my Letter to you, of the 11th: of this month I informed you that I had obtained, not without difficulty the unanimous consent of my colleagues to insert in our last Note to the British Plenipotentiaries a proposal, the only one upon which as I believed there was the remotest possibility that we should ultimately obtain Peace, and from which we should as I also hoped, derive great advantage, even if it should be rejected.—The principal objection against it was, that it was not authorised, but was even forbidden by our Instructions. This I admitted; but urged that we ought to take upon ourselves the responsibility of making it, on the full conviction that our Government would now approve of it—I told you that I was strenuously supported by both my original colleagues, and finally obtained the acquiescence of the others to make the proposal—In the instructions that we have now received, dated 19. October, we are expressly authorized to make the same identical offer—The heaviest responsibility therefore, that of having trespassed upon our Instructions, is already removed—The effects of the measure are yet to be seen—I trust they will under either issue of the Negotiation, be good.
The news brought by the Fingal is of a mingled character—The most dangerous part of the campaign both in Canada, and to the South is yet impending—The British have the complete command of Lake Ontario. Chauncey and his fleet were in Sacket’s harbour; Prevost was gone to Kingston with a large force for an immediate joint attack upon it; and although it is stated to be in a tolerable condition of defence, I retain all my apprehensions for its fate which I have so often stated to you. Chauncey’s command at that place is the greatest misfortune that has befallen us in the War. His conduct has become every day more exceptionable, and by his refusal to co-operate with Brown, he has too probably sealed the doom of our cause in that quarter—The Massachusetts Legislature have appointed twelve Delegates, to meet others from the rest of the New-England States, on the 15th: of December, at Hartford in Connecticut, to organize a separate system of defence, and a new Confederacy of their own—This is a dangerous measure, but I hope it will not have all the pernicious effects to be apprehended from it—I have now barely space to acknowledge the receipt of your Letter of the 3d: instt: and with love to Charles to assure you of my faithful affection—
A.